Exhibit 10.13
 
SEARCHMEDIA HOLDINGS LIMITED

 
AMENDED AND RESTATED 2008 SHARE INCENTIVE PLAN
 
 
PREAMBLE
 
SearchMedia International Limited originally established the 2008 Share
Incentive Plan, effective January 1, 2008. In connection with certain
transactions (the “Merger”) pursuant to Plan of Merger, Conversion and Share
Exchange between SearchMedia International Limited and SearchMedia Holdings
Limited (as well as other parties), SearchMedia International Limited has become
a wholly owned subsidiary of SearchMedia Holdings Limited. In connection with
the Merger, SearchMedia Holdings Limited, subject to and effective only upon the
approval of its shareholders, hereby assumes, amends and restates the 2008 Share
Incentive Plan as follows.
 
ARTICLE 1

 
PURPOSE
 
The purpose of this 2008 Amended and Restated Share Incentive Plan (the “Plan”)
is to promote the success and enhance the value of SearchMedia Holdings Limited,
a company incorporated under the laws of the Cayman Islands (the “Company”) by
linking the personal interests of the members of the Board, Employees, and
Consultants to those of the Company’s shareholders and by providing such
individuals with an incentive for outstanding performance to generate superior
returns to Company shareholders. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of members of the Board, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.
 
ARTICLE 2

 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan, they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
 
2.1 “Applicable Laws” means (i) the laws of the Cayman Islands as they relate to
the Company and its Shares; (ii) the legal requirements relating to the Plan and
the Awards under applicable provisions of the corporate, securities, tax and
other laws, rules, regulations and government orders; and (iii) the rules of any
applicable stock exchange or national market system, of any jurisdiction
applicable to Awards granted to residents therein.
 
2.2 “Article” means an article of this Plan.
 
2.3 “Award” means an Option, Restricted Share or Restricted Share Units award
granted to a Participant pursuant to the Plan.
 
2.4 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award, including through electronic medium.
 
2.5 “Board” means the Board of Directors of the Company from time to time.
 
2.6 “Change in Control” means, as applicable, a change in ownership or control
of the Company effected through either of the following transactions:
 
(a) Prior to the date of the effectiveness of the Company’s first registration
statement on Form F-1 filed with the U.S. Securities and Exchange Commission
(the “SEC”), the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities possessing


1



--------------------------------------------------------------------------------



 



more than seventy-five percent (75%) of the total combined voting power of the
Company’s outstanding securities; or
 
(b) After the date of the effectiveness of the Company’s first registration
statement on Form F-1 filed with the SEC,
 
(i) The direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company) of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s shareholders which a majority of the Incumbent Board
(as defined below) who are not affiliates or associates of the offeror under
Rule 12b-2 promulgated under the Exchange Act do not recommend such shareholders
accept; or
 
(ii) The individuals, who are members of the Board as of the date of the
effectiveness of the Company’s first registration statement on Form F-1 filed
with the SEC (the “Incumbent Board”), cease for any reason to constitute at
least fifty percent (50%) of the Board; provided that if the election, or
nomination for election by the Company’s shareholders, of any new member of the
Board is approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new member of the Board shall be considered as a member of the
Incumbent Board.
 
2.7 “Code” means the Internal Revenue Code of 1986 of the United States, as
amended.
 
2.8 “Committee” means the committee of the Board described in Article 9.
 
2.9 “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to a Service Recipient; (b) the services
rendered by the consultant or adviser are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person who has contracted directly
with the Service Recipient to render such services.
 
2.10 “Corporate Transaction” means any of the following transactions:
 
(a) an amalgamation, arrangement or consolidation or scheme of arrangement
(i) in which the Company is not the surviving entity, except for a transaction
the principal purpose of which is to change the jurisdiction in which the
Company is incorporated, or (ii) following which the holders of the voting
securities of the Company do not continue to hold more than fifty percent (50%)
of the combined voting power of the voting securities of the surviving entity;
 
(b) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or
 
(c) the completion of a voluntary or insolvent liquidation or dissolution of the
Company.
 
2.11 “Disability” means that the Participant qualifies to receive long-term
disability payments under the Service Recipient’s long-term disability insurance
program, as it may be amended from time to time, to which the Participant
provides services regardless of whether the Participant is covered by such
policy. If the Service Recipient to which the Participant provides service does
not have a long-term disability plan in place, “Disability” means that a
Participant is unable to carry out the responsibilities and functions of the
position held by the Participant by reason of any medically determinable
physical or mental impairment for a period of not less than ninety
(90) consecutive days. A Participant will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Committee in its discretion.
 
2.12 “Effective Date” shall have the meaning set forth in Section 10.1.
 
2.13 “Employee” means any person, including an officer or member of the Board of
the Company, any Parent or Subsidiary of the Company, who is in the employ of a
Service Recipient, subject to the control and direction of the Service Recipient
as to both the work to be performed and the manner and method of performance.
The payment of a director’s fee by a Service Recipient shall not be sufficient
to constitute “employment” by the Service Recipient.


2



--------------------------------------------------------------------------------



 



2.14 “Exchange Act” means the Securities Exchange Act of 1934 of the United
States, as amended.
 
2.15 “Fair Market Value” means, as of any date, the value of Shares determined
as follows:
 
(a) If the Shares are listed on one or more established and regulated stock
exchanges or national market systems, its Fair Market Value shall be the closing
sales price for such shares (or the closing bid, if no sales were reported) as
quoted on the principal exchange or system on which the Shares are listed (as
determined by the Committee) on the date of determination (or, if no closing
sales price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
 
(b) If the Shares are regularly quoted on an automated quotation system or by a
recognized securities dealer, its Fair Market Value shall be the closing sales
price for such shares as quoted on such system or by such securities dealer on
the date of determination, but if selling prices are not reported, the Fair
Market Value of a Share shall be the mean between the high bid and low asked
prices for the Shares on the date of determination (or, if no such prices were
reported on that date, on the last date such prices were reported), as reported
in The Wall Street Journal or such other source as the Committee deems
reliable; or
 
(c) In the absence of an established market for the Shares of the type described
in (a) and (b), above, the Fair Market Value thereof shall be determined by the
Committee in good faith and in its discretion by reference to (i) the placing
price of the latest private placement of the Shares and the development of the
Company’s business operations and the general economic and market conditions
since such latest private placement, (ii) other third party transactions
involving the Shares and the development of the Company’s business operation and
the general economic and market conditions since such sale, (iii) an independent
valuation of the Shares, or (iv) such other methodologies or information as the
Committee determines to be indicative of Fair Market Value, relevant.
 
2.16 “Incentive Share Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
2.17 “Independent Director” means a member of the Board who is not an Employee
of the Company.
 
2.18 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor definition adopted by the Board.
 
2.19 “Non-Qualified Share Option” means an Option that is not intended to be an
Incentive Share Option.
 
2.20 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of Shares at a specified price during
specified time periods. An Option may be either an Incentive Share Option or a
Non-Qualified Share Option.
 
2.21 “Participant” means a person who, as a member of the Board, Consultant or
Employee, has been granted an Award pursuant to the Plan.
 
2.22 “Parent” means a parent corporation under Section 424(e) of the Code.
 
2.23 “Plan” means this Amended and Restated 2008 Share Incentive Award Plan, as
it may be amended from time to time.
 
2.24 “Related Entity” means any business, corporation, partnership, limited
liability company or other entity in which the Company, a Parent or Subsidiary
of the Company holds a substantial ownership interest, directly or indirectly
but which is not a Subsidiary and which the Board designates as a Related Entity
for purposes of the Plan.
 
2.25 “Restricted Share” means a Share awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.


3



--------------------------------------------------------------------------------



 



2.26 “Restricted Share Unit” means the right granted to a Participant pursuant
to Article 6 to receive a Share at a future date.
 
2.27 “Securities Act” means the Securities Act of 1933 of the United States, as
amended.
 
2.28 “Service Recipient” means the Company, any Parent or Subsidiary of the
Company and any Related Entity to which a Participant provides services as an
Employee, Consultant or as a Director.
 
2.29 “Share” means a share of the Company, and such other securities of the
Company that may be substituted for Shares pursuant to Article 8.
 
2.30 “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting shares or voting power is beneficially owned directly or
indirectly by the Company.
 
2.31 “Trading Date” means the closing of the first sale to the general public of
the Shares pursuant to an effective registration statement under Applicable Law,
which results in the Shares being publicly traded on one or more established
stock exchanges or national market systems.
 
ARTICLE 3

 
SHARES SUBJECT TO THE PLAN
 
3.1 Number of Shares.
 
(a) Subject to the provisions of Article 8 and Section 3.1(b), the aggregate
number of Shares which may be issued or transferred pursuant to Awards under the
Plan is 1,796,452.
 
(b) To the extent that an Award terminates, expires, or lapses for any reason,
any Shares subject to the Award shall again be available for the grant of an
Award pursuant to the Plan. To the extent permitted by Applicable Laws, Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form or combination by the Company or any Parent or
Subsidiary of the Company shall not be counted against Shares available for
grant pursuant to the Plan. Shares delivered by the Participant or withheld by
the Company upon the exercise of any Award under the Plan, in payment of the
exercise price thereof or tax withholding thereon, may again be optioned,
granted or awarded hereunder, subject to the limitations of Section 3.1(a). If
any Restricted Shares are forfeited by the Participant or repurchased by the
Company, such Shares may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 3.1(a). Notwithstanding the provisions of
this Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Share Option to fail to qualify as an incentive
share option under Section 422 of the Code.
 
3.2 Shares Distributed.  Any Shares issued pursuant to an Award may consist, in
whole or in part, of authorized and unissued Shares, treasury Shares (subject to
Applicable Laws) or Shares purchased on the open market. Additionally, in the
discretion of the Committee, American Depository Shares in an amount equal to
the number of Shares which otherwise would be distributed pursuant to an Award
may be distributed in lieu of Shares in settlement of any Award. If the number
of Shares represented by an American Depository Share is other than on a
one-to-one basis, the limitations of Section 3.1 shall be adjusted to reflect
the distribution of American Depository Shares in lieu of Shares.
 
ARTICLE 4

 
ELIGIBILITY AND PARTICIPATION
 
4.1 Eligibility.  Persons eligible to participate in this Plan include
Employees, Consultants, and all members of the Board, as determined by the
Committee.
 
4.2 Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all eligible individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award pursuant to this Plan.


4



--------------------------------------------------------------------------------



 



4.3 Jurisdictions.  In order to assure the viability of Awards granted to
Participants employed in various jurisdictions, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom applicable in the jurisdiction
in which the Participant resides or is employed. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 3.1 of the Plan. Notwithstanding the foregoing, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate any Applicable Laws.
 
ARTICLE 5

 
OPTIONS
 
5.1 General.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(a) Exercise Price.  The exercise price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement which may be a
fixed or variable price related to the Fair Market Value of the Shares;
provided, however, that no Option may be granted to an individual subject to
taxation in the United States at less than the Fair Market Value on the date of
grant, without the Participant’s consent. The exercise price per Share subject
to an Option may be amended or adjusted in the absolute discretion of the
Committee, the determination of which shall be final, binding and conclusive.
For the avoidance of doubt, to the extent not prohibited by Applicable Laws or
any exchange rule, a re-pricing of Options mentioned in the preceding sentence
shall be effective without the approval of the Company’s shareholders or the
approval of the Participants. Notwithstanding the foregoing, the exercise price
per Share subject to an Option shall not be increased without the approval of
the affected Participants.
 
(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, including
exercise prior to vesting; provided that the term of any Option granted under
the Plan shall not exceed ten years, except as provided in Section 11.1. The
Committee shall also determine any conditions, if any, that must be satisfied
before all or part of an Option may be exercised.
 
(c) Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation (i) cash or check denominated in a currency determined by the
Committee, and subject to Applicable Law, (ii) Shares held for such period of
time as may be required by the Committee in order to avoid adverse financial
accounting consequences and having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof, (v) after the Trading Date the delivery of a notice that the
Participant has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, (vi) other
property acceptable to the Committee with a Fair Market Value equal to the
exercise price, or (vii) any combination of the foregoing. Notwithstanding any
other provision of the Plan to the contrary, no Participant shall be permitted
to pay the exercise price of an Option in any method which would violate
Applicable Law.
 
(d) Evidence of Grant.  All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.
 
5.2 Incentive Share Options.  Incentive Share Options may be granted to
Employees of the Company, a Parent or Subsidiary of the Company. Incentive Share
Options may not be granted to Employees of a Related


5



--------------------------------------------------------------------------------



 



Entity or to Independent Directors or Consultants. The terms of any Incentive
Share Options granted pursuant to the Plan, in addition to the requirements of
Section 5.1, must comply with the following additional provisions of this
Section 5.2:
 
(a) Expiration of Option.  An Incentive Share Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;
 
(ii) 90 days after the Participant’s termination of employment as an Employee
(save in the case of termination on account of Disability or death or for
cause); and
 
(iii) One year after the date of the Participant’s termination of employment or
service on account of Disability or death. Upon the Participant’s Disability or
death, any Incentive Share Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Share Option or dies intestate, by
the person or persons entitled to receive the Incentive Share Option pursuant to
the applicable laws of descent and distribution.
 
(b) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time the Option is granted) of all Shares with respect to which
Incentive Share Options are first exercisable by a Participant in any calendar
year may not exceed U.S.$100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Share Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Share Options.
 
(c) Ten Percent Owners.  An Incentive Share Option shall be granted to any
individual who, at the date of grant, owns Shares possessing more than ten
percent of the total combined voting power of all classes of shares of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(d) Transfer Restriction.  The Participant shall give the Company prompt notice
of any disposition of Shares acquired by exercise of an Incentive Share Option
within (i) two years from the date of grant of such Incentive Share Option or
(ii) one year after the transfer of such Shares to the Participant.
 
(e) Expiration of Incentive Share Options.  No Award of an Incentive Share
Option may be made pursuant to this Plan after the tenth anniversary of the
Effective Date.
 
(f) Right to Exercise.  During a Participant’s lifetime, an Incentive Share
Option may be exercised only by the Participant.
 
ARTICLE 6

 
RESTRICTED SHARES AND RESTRICTED SHARE UNITS
 
6.1 Grant of Restricted Shares.  The Committee is authorized to make Awards of
Restricted Shares and/or Restricted Share Units to any Participant selected by
the Committee in such amounts and subject to such terms and conditions as
determined by the Committee. All Awards of Restricted Shares shall be evidenced
by an Award Agreement.
 
6.2 Issuance and Restrictions.  Restricted Shares shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Shares or the right to receive dividends on the Restricted Share).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.


6



--------------------------------------------------------------------------------



 



6.3 Forfeiture/Repurchase.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Shares that are
at that time subject to restrictions shall be forfeited or repurchased in
accordance with the Award Agreement; provided, however, that the Committee may
(a) provide in any Restricted Share Award Agreement that restrictions or
forfeiture and repurchase conditions relating to Restricted Shares will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture and repurchase conditions relating to Restricted Shares.
 
6.4 Certificates for Restricted Shares.  Restricted Shares granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
Participant, certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
6.5 Restricted Share Units.  At the time of grant, the Committee shall specify
the date or dates on which the Restricted Share Units shall become fully vested
and nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Share Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Sections 7.4 and 7.5, transfer to the Participant one unrestricted, fully
transferable Share for each Restricted Share Unit scheduled to be paid out on
such date and not previously forfeited.
 
ARTICLE 7

 
PROVISIONS APPLICABLE TO AWARDS
 
7.1 Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
 
7.2 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award (other than an
Incentive Share Option) to be transferred to, exercised by and paid to certain
persons or entities related to the Participant, including but not limited to
members of the Participant’s family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish. Any permitted transfer
shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.
 
7.3 Beneficiaries.  Notwithstanding Section 7.2, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property jurisdiction, a designation of a person other than


7



--------------------------------------------------------------------------------



 



the Participant’s spouse as his or her beneficiary with respect to more than 50%
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
 
7.4 Share Issuance.  Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates or make any
book entries evidencing Shares pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such Shares is in compliance with all Applicable Laws, regulations
of governmental authorities and, if applicable, the requirements of any exchange
on which the Shares are listed or traded. All Share certificates delivered
pursuant to the Plan and all Shares issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with all Applicable Laws, and the rules
of any national securities exchange or automated quotation system on which the
Shares are listed, quoted, or traded. The Committee may place legends on any
Share certificate to reference restrictions applicable to the Share. In addition
to the terms and conditions provided herein, the Board may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements. The Committee shall have the right to
require any Participant to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Committee.
Notwithstanding any other provision of the Plan, unless otherwise determined by
the Committee or required by Applicable Law, the Company shall not deliver to
any Participant certificates evidencing Shares issued in connection with any
Award and instead such Shares shall be recorded in the books of the Company (or,
as applicable, its transfer agent or stock plan administrator).
 
7.5 Paperless Administration.  Subject to Applicable Laws, the Committee may
establish, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
 
7.6 Applicable Currency.  Unless otherwise required by Applicable Law, or as
determined in the discretion of the Committee, all Awards shall be designated in
U.S. dollars. A Participant may be required to provide evidence that any
currency used to pay the exercise price of any Award were acquired and taken out
of the jurisdiction in which the Participant resides in accordance with
Applicable Laws, including foreign exchange control laws and regulations. In the
event the exercise price for an Award is paid in Chinese Renminbi or other
foreign currency, as permitted by the Committee, the amount payable will be
determined by conversion from U.S. dollars at the official rate promulgated by
the People’s Bank of China for Chinese Renminbi, or for jurisdictions other than
the People’s Republic of China, the exchange rate as selected by the Committee
on the date of exercise.
 
ARTICLE 8

 
CHANGES IN CAPITAL STRUCTURE
 
8.1 Adjustments.  In the event of any distribution, share split, combination or
exchange of Shares, amalgamation, arrangement or consolidation, reorganization
of the Company, including the Company becoming a subsidiary in a transaction not
involving a Corporate Transaction, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to its
shareholders, or any other change affecting the Shares or the share price of a
Share, the Committee shall make such proportionate and equitable adjustments, if
any, to reflect such change with respect to (a) the aggregate number and type of
shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 and substitutions of shares in a
parent or surviving company); (b) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect


8



--------------------------------------------------------------------------------



 



thereto); and (c) the grant or exercise price per share for any outstanding
Awards under the Plan. The form and manner of any such adjustments shall be
determined by the Committee in its sole discretion.
 
8.2 Acceleration upon a Change of Control.  Except as may otherwise be provided
in any Award Agreement or any other written agreement entered into by and
between the Company and a Participant, if a Change of Control occurs and a
Participant’s Awards are not converted, assumed or replaced by a successor, the
vesting of such Awards shall accelerate by one (1) year upon such Change of
Control. Upon, or in anticipation of, a Change of Control, the Committee may in
its sole discretion provide for (i) any and all Awards outstanding hereunder to
terminate at a specific time in the future and shall give each Participant the
right to exercise such Awards during a period of time as the Committee shall
determine, (ii) either the purchase of any Award for an amount of cash equal to
the amount that could have been attained upon the exercise of such Award or
realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested (and, for the avoidance of doubt, if as
of such date the Committee determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the Participant’
s rights, then such Award may be terminated by the Company without payment),
(iii) the replacement of such Award with other rights or property selected by
the Committee in its sole discretion or the assumption of or substitution of
such Award by the successor or surviving corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of Shares and
prices, or (iv) provide for payment of Awards in cash based on the value of
Shares on the date of the Change of Control plus reasonable interest on the
Award through the date such Award would otherwise be vested or have been paid in
accordance with its original terms, if necessary to comply with Section 409A of
the Code.
 
8.3 Outstanding Awards — Corporate Transactions.  In the event of a Corporate
Transaction, each Award will terminate upon the consummation of the Corporate
Transaction, unless the Award is assumed by the successor entity or Parent
thereof in connection with the Corporate Transaction. Except as provided
otherwise in an individual Award Agreement, in the event of a Corporate
Transaction and:
 
(a) the Award either is (x) assumed by the successor entity or Parent thereof or
replaced with a comparable Award (as determined by the Committee) with respect
to shares of the capital stock (or equivalent) of the successor entity or Parent
thereof or (y) replaced with a cash incentive program of the successor entity
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same vesting schedule applicable to such Award, then such Award (if
assumed), the replacement Award (if replaced), or the cash incentive program
automatically shall become fully vested, exercisable and payable and be released
from any restrictions on transfer (other than transfer restrictions applicable
to Options) and repurchase or forfeiture rights, immediately upon termination of
the Participant’s employment or service with all Service Recipients within
twelve (12) months of the Corporate Transaction without cause; and
 
(b) For each Award that is neither assumed nor replaced, such portion of the
Award shall automatically become fully vested and exercisable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) for all of the Shares at the time represented
by such portion of the Award, immediately prior to the specified effective date
of such Corporate Transaction, provided that the Participant remains an
Employee, Consultant or Director on the effective date of the Corporate
Transaction.
 
8.4 Outstanding Awards — Other Changes.  In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in this Article 8, the Committee may, in its absolute discretion,
make such adjustments in the number and class of shares subject to Awards
outstanding on the date on which such change occurs and in the per share grant
or exercise price of each Award as the Committee may consider appropriate to
prevent dilution or enlargement of rights.
 
8.5 No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
any class, the payment of any dividend, any increase or decrease in the number
of shares of any class or any dissolution, liquidation, merger, or consolidation
of the Company or any other corporation. Except as expressly provided in the
Plan or pursuant to action of the Committee under the Plan, no issuance by the
Company of shares of any class, or securities convertible into


9



--------------------------------------------------------------------------------



 



shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares subject to an Award or the grant or
exercise price of any Award.
 
ARTICLE 9

 
ADMINISTRATION
 
9.1 Committee.  The Plan shall be administered by the Compensation Committee of
the Board; provided, however that the Compensation Committee may delegate to a
committee of one or more members of the Board the authority to grant or amend
Awards to Participants other than Independent Directors and executive officers
of the Company. The Committee shall consist of at least two individuals, each of
whom qualifies as a Non-Employee Director. Reference to the Committee shall
refer to the Board if the Compensation Committee has not been established or
ceases to exist and the Board does not appoint a successor Committee.
Notwithstanding the foregoing, the full Board, acting by majority of its members
in office shall conduct the general administration of the Plan if required by
Applicable Law, and with respect to Awards granted to Independent Directors and
for purposes of such Awards the term “Committee” as used in the Plan shall be
deemed to refer to the Board.
 
9.2 Action by the Committee.  A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
9.3 Authority of Committee.  Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:
 
(a) Designate eligible Employees, Directors and Consultants to receive Awards;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
 
(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines;
 
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(g) Decide all other matters that must be determined in connection with an
Award;
 
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.


10



--------------------------------------------------------------------------------



 



9.4 Decisions Binding.  The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
 
ARTICLE 10

 
EFFECTIVE AND EXPIRATION DATE
 
10.1 Effective Date.  The Effective Date of the Plan is January 1, 2008.
 
10.2 Expiration Date.  The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Effective Date. Any
Awards that are outstanding on the tenth anniversary of the Effective Date shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.
 
ARTICLE 11

 
AMENDMENT, MODIFICATION, AND TERMINATION
 
11.1 Amendment, Modification, And Termination.  With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that (a) to the extent necessary and desirable to
comply with Applicable Laws, or stock exchange rules, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) shareholder approval is required for any amendment to the
Plan that (i) increases the number of Shares available under the Plan (other
than any adjustment as provided by Article 8), (ii) permits the Committee to
extend the term of the Plan or the exercise period for an Option beyond ten
years from the date of grant, or (iii) results in a material increase in
benefits or a change in eligibility requirements.
 
11.2 Awards Previously Granted.  Except with respect to amendments made pursuant
to Section 11.1, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.
 
ARTICLE 12

 
GENERAL PROVISIONS
 
12.1 No Rights to Awards.  No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.
 
12.2 No Shareholders Rights.  No Award gives the Participant any of the rights
of a Shareholder of the Company unless and until Shares are in fact issued to
such person in connection with such Award.
 
12.3 Taxes.  No Shares shall be delivered under the Plan to any Participant
until such Participant has made arrangements acceptable to the Committee for the
satisfaction of any income and employment tax withholding obligations under
Applicable Laws. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy all applicable taxes (including the
Participant’s payroll tax obligations) required or permitted by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold Shares otherwise issuable under an Award (or allow the return of
Shares) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of Shares which may
be withheld with respect to the issuance, vesting, exercise or payment of any
Award (or which may be repurchased from the Participant of such Award after such
Shares were acquired by the Participant from the Company) in order to satisfy
all of the Participant’s income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall, unless specifically


11



--------------------------------------------------------------------------------



 



approved by the Committee, be limited to the number of Shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory income and payroll tax
withholding rates that are applicable to such supplemental taxable income under
Applicable Law.
 
12.4 No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Service
Recipient to terminate any Participant’s employment or services at any time, nor
confer upon any Participant any right to continue in the employ or service of
any Service Recipient.
 
12.5 Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for any
Service Recipient. Nothing in the Plan shall be construed to limit the right of
any Service Recipient: (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants, or (b) to grant or assume
options or other rights or awards otherwise than under the Plan in connection
with any proper corporate purpose including without limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.
 
12.6 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
 
12.7 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Memorandum of Association and Articles of
Association, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
12.8 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
12.9 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
 
12.10 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
12.11 Fractional Shares.  No fractional Share shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down as appropriate.
 
12.12 Government and Other Regulations.  The obligation of the Company to make
payment of awards in Shares or otherwise shall be subject to all Applicable Laws
and to such approvals by government agencies as may be required. The Company
shall be under no obligation to register any of the Shares paid pursuant to the
Plan under the Securities Act or any other similar law in any applicable
jurisdiction. If the Shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act


12



--------------------------------------------------------------------------------



 



or other Applicable Laws, the Company may restrict the transfer of such Shares
in such manner as it deems advisable to ensure the availability of any such
exemption.
 
12.13 Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the Cayman Islands.
 
12.14 Section 409A.  To the extent that the Committee determines that any Award
granted under the Plan is or may become subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and the
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and the U.S. Department of Treasury regulations and other interpretative
guidance issued thereunder, including without limitation any such regulation or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related U.S. Department of Treasury guidance (including such
U.S. Department of Treasury guidance as may be issued after the Effective Date),
the Committee may adopt such amendments to the Plan and the applicable Award
agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines is necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and /or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related U.S. Department of Treasury guidance.
 
12.15 Appendices.  The Committee may approve such supplements, amendments or
appendices to the Plan as it may consider necessary or appropriate for purposes
of compliance with applicable laws or otherwise and such supplements, amendments
or appendices shall be considered a part of the Plan; provided, however, that no
such supplements shall increase the share limitations contained in Section 3.1
of the Plan.


13